Citation Nr: 1127122	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-34 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from July 1976 to October 1978.  He died in 2004.  The appellant is the widow of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburgh, Pennsylvania.  

This matter was previously before the Board in September 2009, at which time it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.  


REMAND

As part of its December 2009 remand, the Board requested that the Veteran's claims folder be reviewed by a VA examiner and that an opinion be provided with regard to the cause of the Veteran's death and its relationship, if any, to his period of service.  Following a review of the claims folder, the examiner was to identify all principal or contributory causes of death, and was to state whether any such disability was incurred in service.  

In so doing, the examiner was to provide an opinion as to whether any fatal cardiovascular and/or pulmonary disorder had its onset during the Veteran's period of military service.  The Board noted that a "contributory cause of death" was one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  In formulating his or her opinion, the examiner was to comment on the significance, if any, of the following evidence in the Veteran's service treatment records (STRs):  (i) A positive PPD test in August 1976; (ii) X-ray evidence of a severe [illegible word] globular heart and an inconspicuous aortic knob in January 1977; (iii) Diagnoses of upper respiratory infections/cold/cough; and (iv) September 1978 service discharge examination report, reflecting that the Veteran's heart, liver and chest were all evaluated as "normal," to include x-rays of the chest; blood pressure reading of 118/78 in the sitting position; and a numerical designation of 1 under P on the Veteran's physical profile, i.e., PULHES.

In accordance with the December 2009 remand, the claims folder was reviewed by a VA examiner in February 2010.  While the examiner reviewed the claims folder and provided a report of his findings, he did not render the requested opinions.  

In July 2010, the AMC, acting on behalf of the RO, requested that the claims folder be returned to the VA examiner who had previously reviewed this matter and requested that he render an opinion as to whether it was at least as likely as not that any fatal cardiovascular and/or pulmonary disorder had its onset during the Veteran's period of military service from July 1976 to October 1978.  It was requested that the examiner comment on i-iv listed above.

In accordance with the request, the examiner prepared an addendum report in August 2010.  Although the examiner addressed the four items listed above, he did not provide the opinions requested in the December 2009 Board remand or answer the question asked in the July 2010 AMC memorandum.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions was neither optional nor discretionary.  The Court further held that where the remand orders of the Board were not complied with, the Board erred as a matter of law when it failed to ensure compliance.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the examiner who prepared the February 2010 VA examination report and the August 2010 addendum report.  Following a review of the claims folder, including evidence received subsequent to the issuance of the January 2011 supplemental statement of the case, the examiner must identify all principal or contributory causes of death, and should state whether any such disability was incurred in service.  In so doing, the examiner must provide an opinion as to whether any fatal cardiovascular and/or pulmonary disorder had its onset during the Veteran's period of military service.  A "contributory cause of death" is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  The examiner must provide a rationale for these opinions.  

2.  The RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO/AMC must readjudicate the remaining issue on appeal.  

If the benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


